FILED
                             NOT FOR PUBLICATION
                                                                             OCT 6 2021
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


YAZMIN RIVERA OROZCO; et al.,                    No.   19-73280

              Petitioners,                       Agency Nos.         A206-917-066
                                                                     A206-917-067
 v.                                                                  A206-917-068
                                                                     A206-917-069
MERRICK B. GARLAND, Attorney
General,
                                                 MEMORANDUM*
              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted October 4, 2021**
                                 Portland, Oregon

Before: W. FLETCHER, IKUTA, and BRESS, Circuit Judges.

      Yazmin Rivera Orozco seeks review of a decision of the Board of

Immigration Appeals (BIA) affirming the decision of an Immigration Judge (IJ)




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denying her claims for asylum and withholding of removal under 8 U.S.C.

§ 1231(b)(3). We have jurisdiction under 8 U.S.C. § 1252.

      The agency’s conclusion that it would be reasonable to expect Rivera-

Orozco to relocate to another part of Mexico was supported by substantial

evidence, including its findings that the Knights Templar cartel is a localized

threat, Rivera Orozco’s family lives peacefully in Mexico, and some work is

available in Mexico and she is physically capable of working. Rivera Orozco’s

situation, therefore, was not analogous to the situation of an elderly couple who

had “no means of supporting themselves” and had no family in the proposed

country of removal. Knezevic v. Ashcroft, 367 F.3d 1206, 1214–15 (9th Cir. 2004).

Rivera Orozco did not dispute the agency’s findings that she did not suffer past

persecution, or that it would be possible for her to avoid future persecution by

relocating elsewhere in Mexico. Therefore, the agency did not err in concluding

that Rivera-Orozco was not eligible for asylum or withholding of removal. See 8

C.F.R. § 1208.13(b)(2)(ii); 8 C.F.R. § 1208.16(b)(2). We reject Rivera Orozco’s

argument that generalized violence in Mexico compels a contrary result. See

Hussain v. Rosen, 985 F.3d 634, 648–49 (9th Cir. 2021).

      PETITION DENIED




                                          2